Citation Nr: 0818350	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-24 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1993.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from         rating decisions dated in May 
2005 and June 2005 of the St. Petersburg, Florida                 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.

On his substantive appeal, received in August 2006, the 
veteran requested a personal hearing, however, according to 
correspondence received later in the same month, the veteran 
withdrew his hearing request, and asked that his appeal be 
sent directly to the Board for appellate review.


FINDING OF FACT

An acquired psychiatric disability did not have its onset 
during military service, a psychosis was not exhibited within 
one year following service, and the veteran's current 
psychiatric disability is not otherwise related to his 
military service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained treatment records 
from the VA Medical Centers in Bay Pines, Lake City, and 
Gainesville, as well as from the Ft. Myers VA outpatient 
clinic.  The claims folder also contains the veteran's 
service medical records, treatment records from North Shore 
Medical Center, and records from the Social Security 
Administration (SSA).  Also, the veteran was afforded a VA 
medical examination in May 2006.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria 

The veteran is seeking service connection for an acquired 
psychiatric disability.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007). 

Additionally, psychosis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(n), 3.301 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

III.  Analysis

In this case, the competent medical evidence shows that the 
veteran has a current psychiatric disability, variously 
diagnosed as polysubstance abuse, schizophrenia, recurrent 
depression, obsessive compulsive disorder, and psychosis, not 
otherwise specified.    
During service, the veteran first sought treatment for 
alcohol abuse in September 1991; he attended "AA" meetings 
and was placed in an aftercare group.  He relapsed in 1992 
and 1993.  

According to a service medical record dated on July 12, 1993, 
the veteran complained of feeling nervous for most of his 
life.  He reported a history of severe emotional and physical 
abuse, which the examiner stated resulted in a personality 
style of inhibition and social anxiety.  A diagnosis of 
"rule out generalized anxiety disorder" was shown on the 
treatment record.  The veteran was ultimately diagnosed with 
alcohol dependence.  Later in July 1993, the veteran was 
terminated from the aftercare program with a poor prognosis 
for recovery.  It was recommended that the veteran be 
administratively separated from service due to treatment 
failure.  

Significantly, no chronic, acquired psychiatric disability 
was diagnosed during service, to include upon separation from 
service.  

There is also no evidence of a psychosis within the first 
post-service year.  The first evidence of a psychiatric 
disability is a September 1999 private hospital report from 
North Shore Medical Center - Salem Hospital, which is dated 
approximately six years post-service.  According to that 
report, the veteran was admitted on an inpatient basis due to 
acute delusional depression.  Axis I diagnosis upon discharge 
was acute psychosis of paranoid nature, very likely 
delusional depression; remote history of alcohol abuse in 
recovery now.  On the day that the veteran was discharged 
from Salem Hospital, he was referred back to the "7 East" 
wing of the hospital, where he attended therapy sessions.  He 
was later discharged in October 1999, with a diagnosis of 
major depression with psychosis. 

Thereafter, the veteran was admitted to both VA and private 
hospitals for psychiatric treatment, to include stabilization 
and detoxification, and was variously diagnosed as having 
major depression with psychotic features; schizophrenia-
chronic, paranoid type with acute exacerbation; delusional 
disorder, persecutory type (episodic).

Based on the above, there is no documented psychiatric 
treatment for approximately 6 years following the veteran's 
separation from service.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no evidence of a nexus between the current 
psychiatric disability and service.  In this regard, a May 
2006 VA examiner opined that it is less likely that the 
veteran's psychiatric disability was caused, or is a result 
of his military service.  The examiner explained that the 
psychiatrist that examined the veteran during service 
diagnosed avoidant personality trait after the veteran had 
described a long history of anxiety and difficulty 
interpersonally.  The May 2006 VA examiner stated that the 
likelihood that the veteran's anxiety was related to his 
personality disorder is high, as the symptoms of avoidant 
personality disorder include social inhibition, feelings of 
inadequacy, and hypersensitivity to negative evaluation.  The 
May 2006 examiner stated that the veteran's personality 
characteristics with avoidant traits appeared to be the 
primary cause of the veteran's anxiety in social situations 
at the time of the in-service (July 1993) interview.  The 
examiner diagnosed the veteran with depressive disorder, not 
otherwise specified, and opined that there is no evidence of 
depression as a diagnostic label during his period of 
military service, and concluded that the veteran's depression 
is not related to his military service.  (Axis I diagnosis 
also included alcohol dependency in early remission, cocaine 
dependency in early remission, and obsessive compulsive 
disorder).

The examiner relates the veteran's feelings of anxiety in 
service to a personality disorder, which is not considered a 
disability for the purpose of service connection.  See 38 
C.F.R. §§ 3.303(c).  While it is suggested that the 
personality defect preexisted service, there is no suggestion 
that a super-imposed psychiatric disability had its onset in 
service or arose from the personality disorder during active 
duty.  

The Board finds that the May 2006 VA opinion is highly 
probative, as it was made by a psychologist after a mental 
status interview, a discussion of the veteran's medical, 
occupational and social history, based on a review of the 
claims folder, and supported by the evidence of record.  
There is no competent medical opinion to the contrary.   

The Board also notes that the veteran's SSA determination 
that the veteran became disabled due to 
schizophrenic/paranoid/other psychotic disorders beginning in 
March 2003 does not help the veteran's service connection 
claim since it is based on different standards and does not 
find that the veteran's psychiatric disability is related to 
service.

As noted, there is a history of alcohol abuse, and the 
veteran was treated for alcohol dependence during service.  
To the extent that the record reflects that the veteran has 
suffered mental effects of drug and alcohol abuse, the Board 
notes that compensation shall not be paid if the claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

The veteran's assertion that his current psychiatric 
disability is related to his period of military service is 
noted.  The veteran is competent to report his symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the probative evidence demonstrates that the 
veteran's in-service symptoms of anxiety are attributed to an 
avoidant personality disorder, with an acquired psychiatric 
disability first appearing in the medical records 
approximately 6 years post-service.  Thus, the Board 
concludes that the veteran's current psychiatric disability 
was not incurred during service.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2007); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


